Citation Nr: 1102126	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-29 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for anterior 
cruciate ligament reconstruction of the right knee with arthritis 
("right knee disability").

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right acromioclavicular joint with 
associated shoulder impingement syndrome (minor) ("right 
shoulder disability").


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel	


INTRODUCTION

The Veteran had active military service from February 2000 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An 
April 2007 rating decision denied the Veteran's claim for an 
increased rating for his service-connected anterior cruciate 
ligament reconstruction of the right knee with arthritis and a 
September 2008 rating decision denied a rating in excess of 10 
percent for his service-connected right shoulder disability.

The Board notes that, in an April 2009 rating decision, the RO 
granted service connection for right knee arthritis and indicated 
that the disability will be evaluated together with the Veteran's 
service-connected right knee anterior cruciate ligament 
reconstruction.  Thus, the Board is of the opinion that the 
issue, as presently characterized on the title page, most 
accurately reflects the current status of the Veteran's claim 
regarding his right knee disability.

In September 2010, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Initially, the Board notes that, during his September 2010 Board 
hearing, the Veteran identified recent, private treatment records 
for his right knee disability.  Specifically, he testified that, 
during April and May 2010, he was repeatedly seen in the 
emergency room of the Ocala Regional Medical Center for 
complaints associated with his right knee locking (see hearing 
transcript at page 7).  In this regard, VA's duty to assist 
pertains to obtaining records of the Veteran's relevant medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  Because any record of 
recent treatment for the Veteran's right knee disability may be 
relevant to his claim, the AMC/RO should make further attempts to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be apprised 
of this.  

Also, since his July 2008 VA examination, the Veteran appears to 
indicate that his right knee and shoulder disabilities have 
worsened.  During his September 2010 Board hearing, the Veteran 
stated that he had problems with weight-bearing on his right knee 
and that Dr. Latham, his treating physician in Ocala, advised 
that he use a cane (Id. at 9).  The Veteran testified that he was 
unable to perform the duties of his job as a warehouse manager 
due to knee pain, delegated some duties to an assistant manager, 
and was currently "stuck" behind a desk (Id. at 6 and 13).  

As to his right shoulder, the Veteran said it popped out of place 
and caused pain, numbness, and difficulty in overhead lifting 
(Id. at 16).  The Veteran indicated that he was able to reach 
above his head but experienced problems in reaching for heavier 
items (Id. at 18).  Repetitive motion was painful, and he had 
shoulder fatigue, but not weakness (Id. at 20-21).  The Veteran 
said he was left-handed, but explained that he was ambidextrous, 
writing with his left hand and doing all else with his right hand 
(Id. at 24-25).  He took prescribed opiate medication for his 
pain (Id. at 5).  His attorney noted that, because of his youth, 
VA moved the Veteran's medical care to sports medicine 
orthopedists, including Drs. Latham and Rogers (Id. at 27-28).  
The Veteran denied losing any time from work due to his right 
shoulder and knee disabilities. 

Thus, the Board is of the opinion that the Veteran should be 
afforded a new VA examination to determine the current severity 
and all manifestations of his service-connected right knee and 
shoulder disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month-old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of claimant's disability, fulfillment of 
the statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).

Finally, recent medical records from the VA Medical Center (VAMC) 
in Gainesville, Florida, and the Ocala Community Based Outpatient 
Center (CBOC), dated since December 2009, and from Dr. Latham, in 
Ocala, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding the 
Veteran's treatment at the Ocala Regional 
Medical Center for the period from April 
2010 to the present; and at the VAMC in 
Gainesville and the Ocala CBOC, and by his 
treating orthopedic physician, Dr. Latham, 
in Ocala, for the period from December 
2009 to the present; and any additional VA 
and non-VA medical records identified by 
him.  If any records are unavailable, the 
Veteran and his attorney should be so 
advised in writing.

2.	Thereafter, schedule the Veteran for a VA 
orthopedic examination performed by an 
appropriate medical specialist, to assess 
the current severity and all 
manifestations of his service-connected 
right knee and shoulder disabilities.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examiner should indicate whether such 
review was accomplished.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail.  
Based on a thorough review of the claims 
file, and examination findings, the 
physician-examiner should provide an 
opinion that addresses the following:

a.	In reporting the results of range of 
motion testing of the right knee and 
shoulder, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity 
of any pain.

b.	The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the right knee and 
impairment of the right shoulder.  
The examiner should also determine if 
the knee or shoulder locks and, if 
so, the frequency of the locking.

c.	Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should 
also be described by the examiner.  
If feasible, the examiner should 
assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or 
incoordination in terms of the degree 
of additional range of motion loss.

d.	The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare- ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare- ups in terms of the 
degree of additional range of motion 
loss.

e.	With regard to any neurological 
disability resulting from the 
service-connected right shoulder 
disability (Veteran complains of 
numbness), the specific nerve(s) 
affected should be specified, 
together with the degree of paralysis 
caused by service-connected 
disability, if any.

f.	The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the Veteran's ability 
to work.

g.	The rationale for all opinions 
expressed must also be provided.

3.	The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  Return the 
case to the examiner if all questions 
posed were not answered.

4.	Readjudicate the Veteran's claims for 
disability ratings in excess of 10 percent 
for right knee disability and in excess of 
10 percent for a right shoulder 
disability, under all appropriate 
statutory and regulatory provisions and 
legal theories, and any additional 
evidence received since the April 2009 
supplemental statement of the case (SSOC) 
regarding the right knee disability, and 
statement of the case regarding the right 
shoulder disability.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his attorney a SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his attorney should be 
given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


